Citation Nr: 1416979	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral hand disorder, claimed as bilateral hand weakness.  

2.  Whether there is new and material evidence to reopen a claim for service connection for a respiratory disorder, claimed as bronchitis.  

3.  Entitlement to a compensable initial rating for a right knee disability.  

4.  Entitlement to a compensable initial rating for a left knee disability.  

5. Entitlement to a compensable initial rating for a low back disability.  

6.  Entitlement to a compensable initial rating for acne of the face and back.  

7.  Entitlement to a compensable initial rating for gastroesophageal reflux disease.  

8.  Entitlement to an initial rating greater than 10 percent for a psychiatric disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 2005 to March 2009.  This appeal came before the Board of Veterans' Appeals (Board) from a decision of October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

Concerning the claims to reopen, additional notice is necessary in order to comply with VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In a July 2009 rating decision, the RO denied service connection for bronchitis and muscle weakness of the hands.  In June 2010, the Veteran filed a claim to reopen these issues.  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, including notice of the criteria to reopen a claim for service connection, with a discussion of the bases for the prior denial, and the criteria for establishing the underlying claim for service connection.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA has not yet complied with its duty to notify the Veteran with regard to his claims to reopen.  This must be done.  

Concerning the claims of entitlement to increased initial ratings, at the April 2012 hearing before the Board, the Veteran testified that his service-connected disabilities had worsened in severity since the most recent examinations in 2010.  Based on this history, the age of the examination records, and the age of the most recent treatment records, new examinations are needed.  Additionally, the RO must obtain any recent private and VA outpatient treatment records, to the extent they exist.

Accordingly, the case is remanded for the following action:

1.  The RO must inform the Veteran of the statutory and regulatory notice and duty to assist provisions regarding the claims to reopen.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any non-VA facilities at which he received treatment for the disorders at issue, including D.F., PhD., the Vet Center at Rocky Hill, and the Institute of Living in Hartford, as reported in the 2012 hearing.  Based on his response, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must request all VA treatment records not previously requested, to include treatment records at the Newington VAMC.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

3. Thereafter, the Veteran must be afforded an appropriate orthopedic VA examination to assess the current severity of his right knee, left knee, and low back disabilities.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The report must be typed.

a. The examiner must conduct full range of motion studies on each disability.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to each service-connected disability. 

b. The examiner must state whether each knee disability is associated with arthritis, lateral instability, or recurrent subluxation.  If there is lateral instability or subluxation, the examiner must estimate whether it is slight, moderate, or severe.  

c. The examiner must state whether the low back disability results in muscle spasm, guarding, localized tenderness, or vertebral body fracture or is associated with arthritis or intervertebral disc syndrome.  If there is associated intervertebral disc syndrome, the examiner must address whether the Veteran has incapacitating episodes. 

d. The examiner must state whether any neurological deficit is associated with the service-connected low back disability.  If the examiner finds there is impairment of a nerve, the examiner must estimate the severity of the impairment.

4.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected gastroesophageal reflux disease.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The report prepared must be typed.

The examiner must state whether the gastroesophageal reflux disease results in epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, or impairment of health.  The examiner must also identify and explain any other manifestations of the Veteran's gastroesophageal reflux disease.

5.  The Veteran must be afforded an appropriate VA examination to ascertain the current severity of his acne.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the records have been reviewed.  All necessary special studies or tests must be accomplished.  The examination must include unretouched color photographs.  The examiner must include appropriate clinical findings concerning the percentage of exposed area and percentage of entire body affected by the acne, as well as appropriate findings concerning any scarring or disfigurement.  The report prepared must be typed.

6.  The Veteran must be afforded a comprehensive VA psychiatric examination to determine the current severity of the psychiatric disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the records have been reviewed.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events; occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; occupational and social impairment with deficiencies in most areas due such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; the inability to establish and maintain effective relationships; total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal person hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The report prepared must be typed.

7.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8. The VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures.  

9. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet.  App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

